Case 1:17-cV-03144-A.]N-SN Document 216 Filed 02/11/19 Page 1 of 5

NORWICK 8c SCHAD
ATTORNEYS AT LAW 110 EAST 59“1 STREET
NEW YORK. NEW YORK 10022

(212} 751-4440
FAX! (212} 604-9997

E"MAIL: KEN@NORWICKSCHAD.COM
WEBSITE: WWW.NORWICKSCHAD.COM

February ll, 2019

BY ECF
Hon. Sarah Netburn
United States Magistrate Judge
United States District Court
for the Southern District of New York
40 Foley Square
New York, NY 10007

Re: Goldman v. Breitbart News Network. LLC et al.. 17 CV 3144 (AIN)(SN)
Dear Judge Netburn:

I represent the plaintiff in this case. l write pursuant to Your Honor’s direction at the
hearing on February 4, 2019, in connection with the plaintiffJ s attempt to obtain “financial” dis-
covery from the defendants Specifically, here is a verbatim extract from that hearing:

THE COURT: . . . . So it's Monday. l want you to have a serious meet-
and-confer with the defendants about the discovery, the financial discovery Itake
it from your reply letter that you have been working, maybe inforrnally, with the
defendants to narrow and target the type of discovery that you‘re seeking here.
And so you should continue that effort. And then why don't we set a deadline of
next Monday to file any letter seeking to compel any financial discovery? So that
letter would be due on the llth. And the defendants can file any reply brief by
the 13th So that's Wednesday. l\/londay and Wednesday.

Cornplying with that direction, the next day (February 5), following the deposition of a
non~party witness, l initiated that “meet and confer” with counsel for defendants Yahoo and Gan-
nett, providing them with a one-page statement of the “financial” discovery l was seeking. (A
copy of that statement is annexed hereto as Exhibit “A.”) (Counsel for the other two defend-
ants, Heavy and Time, lnc., did not attend the deposition but the counsel who were there said
they would share and discuss the request with them.) We then engaged in brief colloquy and l
was told l would receive a response from the defendants to our request. (With rare exceptions,
the four defendants speak with one voice, usually through counsel for Yahoo, on discovery
matters like this.)

Case 1:17-cV-03144-A.]N-SN Document 216 Filed 02/11/19 Page 2 of 5

Hon. Sarah Netburn
February 11, 2019
Page Two

About our reguest: Acutely aware of these defendants’ (apparently jointly developed)
reluctance to provide discovery in this case -- we have yet to receive anything in response to
Your Honor’s directions at the January 22 hearing -- l deliberately set out to find the most
factually analogous, and the most judicially supported, discovery formulation 1 could. That
search led to the Court’s decision in Kaseberg v. Conaco, 2016 U.S. Dist. LEXIS 97581 (S.D.
Cal. 2016). There, the plaintiff claimed “that after he wrote and published four jokes on his
personal online blog and/or Twitter account, each joke was subsequently featured in the mono-
logue segment of the ‘Conan’ show.” He sued for copyright infringement and sought extensive
financial discovery from the defendants (including Turner Broadcasting System, Inc. and Time
Warner lnc.)

The defendants resisted the plaintiffs requests for financial discovery, emphasizing the
minuscule and fleeting nature of the alleged infringements (The alleged infringements here were
far more prominent -- indeed they Were in effect “centerpieces” on the defendants’ websites for
weeks ~- and were the opposite of fleeting, being in effect “permanently” displayed on those sites
until they were taken-down in response to the plaintiffs demand.) 'l`he Court in Kaseberg re~
jected the plaintiff s “overbroa ” requests for financial discovery, but then ruled:

In his Complaint, Plaintiff alleges the jokes at issue were featured in the mono-
logue segments of the January 14, 2015, February 4, 2015, February 17, 2015, and
June 9, 2015 Conan shows. . . . Therefore, although the jokes amounted to less
than 0.05% of each of these shows, the Court finds the gross revenue and net
profits of these particular shows relevant to Plaintifi's damages claim.

At *24 (ernphasis added).

The parallels to this case are striking. Both involved alleged infringements of copy-
righted content as part of larger (presumably) non-infringing editorial content (here profit-
seeking webpages; there profit-seeking television shows) and both involved arguments that the
profits “attributable” to the infringements (as required by the applicable statute) would be
impossible to ascertain The Court in Kaseberg rejected that latter argument Further, the
plaintiff s claim for profits, among other issues, will be tried to a jury in May of this year.

The legal basis for financial discovery in copyright cases like this one is beyond dispute.
Such discovery is assumed, if not required, in the applicable statute -- Section 504(b) of the
Copyright Act -- as well as in the Second Circuit’s seminal opinion in Davis v. The Gap, lnc.,
246 F.3d 152 (2d Cir. 2001). Just a few months ago (October 24, 2018), Judge Engehnayer
issued what is probably the most penetrating and definitive opinion ever rendered on the precise
discovery question presented here. Viktor v. Top Dawg Entertainment LLC, 2018 U.S. Dist.
LEXIS 182541 (S.D.N.Y. 2018). That case involved the allegedly infringing (l 9-second) use of

Case 1:17-cV-03144-A.]N-SN Document 216 Filed 02/11/19 Page 3 015

Hon. Sarah Netbum
February 11, 2019
Page Three

the plaintiff s copyrighted artwork in a music video. As here relevant, the plaintiff sought an
appropriate award from the “indirect profits” resulting from the exploitation of the video. The
defendants argued that no financial discovery should be allowed. Judge Engelmayer forcefully
disagreed:

The Court appreciates the possibility, as defendants forecast, that, like Mackie and
Complex Systems, Viktor ultimately will prove unable to demonstrate non- specu-
latively the required nexus between defendants alleged infringement and their
profits. But, without discovery, including expert discovery, it is premature to so
assume

At *8. The present -- pre-summary judgment -- discovery dispute in this case is essentially
identical to the dispute in Viktor k and in Kaseberg - and the result should be the same.

Guided (and limited) by those cases, our financial discovery request - as set forth in the
written statement we provided to defendants on February 5 » sought only such “documents that
are sufficient to show or permit extrapolation of the gross revenue and net profits of the particu-
lar website publications that included plaintiff s copyrighted photo,” directly quoting from the
Court’s ruling in Kaseberg.

The defendants’ response (actuallv. non-response)- Flouting Your Honor’s explicit
direction that the parties engage in a "‘serious meet and confer” on this issue, the defendants have
not responded at all to our revised discovery request, except that in our colloquy on February 5
defendants’ counsel who were there agreed With our interpretation of the effect of Judge Engel-
mayer’s ruling in Viktor.

We respectfully submit that the defendants should be ordered to comply with the limited
and judicially-approved discovery request we made to them on February 5th in compliance with
Your I-lonor’s direction

l wish to raise here a separate discovery matter. ln an Interrogatory, the defendants asked:
“ldentify all social media services of which You are a member, including but not limited to,
Facebook, YouTube, Twitter, Snapchat, lnstagram, Linkedln, and provide the handle or user-
name You use for each account.” We responded in part: “Plaintiff further objects to this lnter-
rogatory because it is overbroad, not reasonably calculated to lead to the discovery of admissible
evidence, and would permit an unduly intrusive violation of Plaintiffs privacy and a wholesale
fishing expedition into his personal life and relationships.” The defendants have not to date pur-
sued that request, but the plaintiff s deposition is scheduled for this Wednesday, February 13, and

Case 1:17-cV-03144-A.]N-SN Document 216 Filed 02/11/19 Page 4 015

Hon. Sarah Netbum
February ll, 2019
Page Four

I anticipate they will renew that question then. l respectfully request a brief telephone conference
with Your Honor either today or tomorrow for a pre-deposition ruling on the request for plain-
tiffs “usernames” or a brief telephone conference during the deposition on Wednesday for that
purpose If we are unable to have a conference before the deposition takes place, I will propose
that blanks be left in the transcript with respect to plaintiffs “usernarnes” -- but not otherwise --
pending Your Honor’s ruling on this issue. Specifically, we will not object to case-related
questions addressed generally to plaintiffs “membership” in social media websites.

 

cc: All counsel (by ECF)

Case 1:17-cV-03144-A.]N-SN Document 216 Filed 02/11/19 Page 5 015

ln Kaseberg v. Conaco, 2016 U.S. Dist. LEXIS 97581 (S.D.Cal. 2016), the plaintiff
claimed “that after he wrote and published four jokes on his personal online blog and/or Twitter
account, each joke was subsequently featured in the monologue segment of the ‘Conan’ show.”
He sued for copyright infringement and sought extensive financial discovery from the defendants
(including Turner Broadcasting System, Inc. and Tirne Warner lnc.)

In an opinion addressing the permissible extent of that requested discovery, the Court
ruled:

ln his Complaint, Plaintiff alleges the jokes at issue were featured in the

monologue segments of the January 14, 2015, February 4, 2015, February 17,

2015, and June 9, 2015 Conan shows. . . . Therefore, although the jokes

amounted to less than 0.05% of each of these shows, the Court finds the gross

revenue and net profits of these particular shows relevant to Plaintiff‘s

damages claim.
At *24 (emphasis added).

Guided (and limited) by that ruling, plaintiff now seeks from each defendant only such
documents that are sufficient to show or permit extrapolation of the gross revenue and net

profits of the particular Website publications that included plaintiffs copyrighted photo.

EXHIBI'I` “A”

